DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/708,200.  Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2020 has been considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  line 4, “the second clutch” should be changed to - -a second clutch- - for claim consistency.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a method for operating a vehicle including decreasing output of a first electric machine coupled to a first axle and while decreasing output of a second electric machine coupled to a second axle in response to a request to disengage higher gears and engage lower gears of the first axle and second axle, as required by independent claim 1.
The prior art does not disclose nor render obvious a vehicle system including a controller including executable instructions stored in non-transitory memory to begin decreasing output of the first electric machine within a threshold amount of time of beginning to decrease output of the second electric machine in response to a request to change a driveline from a higher gear range to a lower gear range, in combination with the other elements required by independent claim 8.
The prior art does not disclose nor render obvious a method for operating a vehicle including decreasing output of a first electric machine coupled to a first axle to a non-zero positive torque while decreasing output of a second electric machine coupled to a second axle to the non-zero positive torque in response to a request to shift gears of the first axle and the second axle, as required by independent claim 16.
TARASINSKI et al. (US 2004/0200648 A1), being the closest prior art, discloses a vehicle control system including plural motors for a front and rear axle wherein an output of the front axle motors is increased to compensate for a decrease in output of the rear axle motors during shifting (see paragraphs [0034]-[0035]).  However, the reference fails to disclose the above mentioned limitations that deal with decreasing output of a first electric machine coupled to a first axle while decreasing  output of a second electric machine coupled to a second axle in a specific manner during gear shifting. Additionally, since the reference specifically teaches away from the claimed invention by increasing output on one axle to compensate for decreasing output on a second axle during gear shifting, one of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TARASINSKI et al. (US 2004/0200648 A1) discloses a vehicle drive system (see ABSTRACT).
NOGUCHI (US 2013/0261863 A1) discloses a vehicle drive device (see ABSTRACT).
HOLMES et al. (US 2014/0243149 A1) discloses a hybrid vehicle control system (see ABSTRACT).
TERAYAMA et al. (US 2016/0039405 A1) discloses a hybrid vehicle control system (see ABSTRACT).
This application is in condition for allowance except for the following formal matters: 
Objection to Claim 14 described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655